Title: To James Madison from DeWitt Clinton, 21 June 1808
From: Clinton, DeWitt
To: Madison, James



Sir
NewYork 21 June 1808

I do myself the honor of enclosing documents to establish the Citizenship of a son of Mr Bloodgood (a respectable citizen of this place) impressed or imprisoned by the British and in his behalf I solicit your good offices with the American Minister at London to obtain his release
I enclose you two setts of documents in order that they may, if you think proper, be sent by different conveyances.
